
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11


Grant Date


--------------------------------------------------------------------------------

  Grant
Number

--------------------------------------------------------------------------------

  Grant
Type

--------------------------------------------------------------------------------

  Grant
Price

--------------------------------------------------------------------------------

  Shares
Granted

--------------------------------------------------------------------------------

  Days Left
to Accept

--------------------------------------------------------------------------------

                     

Participant:
Employee ID Number:

[FORM OF]

EMC CORPORATION
Amended and Restated 2003 Stock Plan
Performance Stock Option Agreement


1.     Grant of Option

        EMC Corporation, a Massachusetts corporation (the "Company"), hereby
grants to you (the "Participant") on the grant date referenced above (the "Grant
Date") an option (the "Option") to purchase the number of shares of the
Company's common stock referenced under "Shares Granted" above (the "Shares") at
the option exercise price per Share referenced under "Grant Price" above, which
is not less than the fair market value of the Shares on the Grant Date. The
Option is made pursuant to and is subject to the provisions of this Performance
Stock Option Agreement and the Company's Amended and Restated 2003 Stock Plan,
as amended from time to time (the "Plan"). The final exercise date of the Option
is the expiration date which shall be the tenth (10th) anniversary of the Grant
Date (the "Expiration Date"); provided, however, that if the Company does not
achieve at least threshold performance of each stock option vesting performance
goal established by the Committee in respect of the Company's [            ]
fiscal year (each, a "[            ] Performance Option Vesting Goal"), the
Expiration Date of the Option shall be accelerated to the date upon which the
Committee determines that such performance was not achieved. This Option shall
be a nonstatutory stock option under Section 422(a) of the U.S. Internal Revenue
Code of 1986, as amended. Capitalized terms used but not defined in this
Performance Stock Option Agreement shall have the meanings ascribed to them in
the Plan. You must accept this Performance Stock Option Agreement, without
amendment, within the acceptance period referenced under "Days Left to Accept"
above.

        In order for any portion of this Option to become exercisable, both of
the following conditions must be satisfied: (1) the Company must achieve at
least threshold performance of each [            ] Performance Option Vesting
Goal and (2) the Participant's Service Relationship must remain continuously in
effect, except as noted in Section 3 below.

2.     Exercise of the Option—the Performance Condition

        The percentage of the Option that is eligible to become exercisable
shall be determined by the Committee based upon the achievement of the
[            ] Performance Option Vesting Goals. If the [            ]
Performance Option Vesting Goals are fully achieved, 100% of this Option shall
be eligible to become exercisable. The Participant shall be given written
notification of (i) the [            ] Performance Option Vesting Goals,
(ii) the method by which the Committee will determine the percentage of this
Option, if any, that will be eligible for exercise if the [            ]
Performance Option Vesting Goals are not fully achieved and (iii) the percentage
of this Option, if any, that is eligible to be exercised based upon the actual
achievement of the [            ] Performance Option Vesting Goals. All
determinations regarding the achievement by the Company of the [            ]
Performance Option Vesting Goals shall be made by the Committee, in its sole
discretion, and shall be made within sixty (60) days after the end of the
Company's [            ] fiscal year. No portion of this Option shall be
eligible to become exercisable unless the Committee, in its sole discretion,
shall so determine. If a Change in Control (as defined in the Change in Control
Severance Agreement by and between the Participant and the Company) occurs prior
to the date the Committee determines whether the [            ] Performance
Option Vesting Goals have been achieved, the [            ] Performance Option
Vesting Goals shall be deemed to have been fully achieved.

--------------------------------------------------------------------------------



3.     Exercise of the Option—the Service Condition

        The portion of this Option that the Committee determines are eligible to
be exercisable pursuant to Section 2 above may be exercised by the Participant
as described below if the Participant's Service Relationship is then in effect,
subject to the terms of the Plan, this Performance Stock Option Agreement and
the Change in Control Severance Agreement by and between the Participant and the
Company.

        The Option is exercisable in the following installments prior to the
Expiration Date:

•On or after [                        ], the Participant will be entitled to
purchase a number of Shares subject to this Option equal to the product of
(x) [                        ] of the Shares subject to the Option and (y) the
percentage of the Option that the Committee determines is eligible for exercise
pursuant to Section 2 above; and

•On or after each of the next [            ] successive anniversaries of
[                        ], the Participant will be entitled to purchase a
number of Shares subject to this Option equal to the product of
(x) [                        ] of the Shares subject to the Option and (y) the
percentage of the Option that the Committee determines is eligible for exercise
pursuant to Section 2 above.

•This Option may not be exercised to any extent after the Expiration Date.

4.     Mechanics of Exercise of Option

        The Option may be exercised by delivery of a written election to
exercise to the Company and payment in full of the aggregate option exercise
price in accordance with the provisions of the Plan, or in such other manner as
the Company may otherwise from time to time permit. Each election to exercise
the Option in whole or in part shall be in writing, signed by the Participant or
by his or her executor, administrator or the person(s) to whom the Option is
transferred by will or applicable laws of descent and distribution (the "Legal
Representative"), and received by the Company at its principal office,
accompanied by this Performance Stock Option Agreement, and payment in full of
the aggregate option exercise price in accordance with the provisions of the
Plan. The option exercise price may be paid by delivery of cash, certified
check, bank draft or money order. In the event that the Option is exercised by
such Legal Representative, the Company shall be under no obligation to deliver
Shares hereunder unless and until the Company is satisfied as to the authority
of the person(s) exercising the Option. To the extent the Company is required to
withhold any taxes with respect to the exercise of the Option, the Participant
or the Legal Representative, as the case may be, shall remit to the Company, or
its agent, a check in the amount of all such taxes.

5.     Retirement

        Section 6.6.3 of the Plan (Termination of a Participant's Service
Relationship by Reason of Retirement) shall only apply to this Option if the
Participant has attained at least two and a half years of continuous service
from the Grant Date.

6.     Application of Stock Transfer Agreement

        If, at the time the Option is exercised, the Company is a party to any
agreement restricting the transfer of any outstanding shares of its Common
Stock, the Option may be exercised only if the Shares acquired upon such
exercise are made subject to the transfer restrictions set forth in that
agreement or, if more than one such agreement is then in effect, the agreement
specified by the Committee.

7.     Tax Assessments

        Participant acknowledges and agrees that he or she is solely responsible
for any and all taxes that may be assessed by any taxing authority in the United
States or any other jurisdiction arising out of the

--------------------------------------------------------------------------------




grant or the exercise of the Option and that the Company or any Company
subsidiary is not liable for any such assessments.

8.     Agreement to Provide Security

        If, at the time the Option is exercised, the Committee determines that
under applicable law and regulations the Company or any Company subsidiary could
be liable for the withholding of any income or social taxes with respect to any
Shares acquired upon exercise or disposition of the Option, the Option may not
be exercised unless the person exercising the Option gives such security as the
Committee deems adequate to meet the potential liability of the Company or such
Company subsidiary for the withholding of tax and agrees to augment such
security from time to time in an amount reasonably determined by the Committee
to preserve the adequacy of such security.

9.     Non-transferability of Option

        The Option is not transferable by the Participant except by will or the
laws of descent and distribution, and is exercisable during the Participant's
lifetime only by the Participant, in accordance with the terms and provisions of
the Plan.

10.   Provisions of the Plan

        This Performance Stock Option Agreement and the Option are subject to
the provisions of the Plan, a copy of which is furnished to the Participant
herewith.

Acceptance, Acknowledgment and Receipt

        By accepting this Performance Stock Option Agreement, I, the
Participant, hereby:

•accept and acknowledge receipt of the Option granted on the Grant Date, which
has been issued to me under the terms and conditions of the Plan;

•acknowledge and confirm my consent to the collection, use and transfer, in
electronic or other form, of personal information about me, including, without
limitation, my name, home address and telephone number, date of birth, social
security number or other identification number, and details of all my stock
awards and shares held and transactions related thereto, by the Company and its
subsidiaries, affiliates and agents for the purpose of implementing,
administrating and managing my participation in the Company's stock plans, and
further understand and agree that my personal information may be transferred to
third parties assisting in the implementation, administration and management of
the Company's stock plans, that any recipient may be located in my country or
elsewhere, and that such recipient's country may have different data privacy
laws and protections than my country;

•acknowledge and confirm my consent to receive electronically this Performance
Stock Option Agreement, the Plan and the related Plan Description and any other
Plan documents that the Company is required to deliver;

•acknowledge that a copy of the Plan and the related Plan Description is posted
in the "Library & Forms" section of the "Stock Options" section of the Company's
UBS Financial Services website and in the "Peoplelink" section of the Company's
intranet site;

•acknowledge receipt of a copy of the Plan and the related Plan Description and
agree to be bound by the terms and conditions of this Performance Stock Option
Agreement and the Plan (including, but not limited to, Section 6.7—Cancellation
and Rescission of Awards), as amended from time to time;

•understand that neither the Plan nor this Performance Stock Option Agreement
gives me any right to any Service Relationship with the Company or any Company
subsidiary, as the case may be, and that the Option is not part of my normal or
expected compensation; and

•understand and acknowledge that the grant of the Option is expressly
conditioned on my adherence to the terms of the Key Employment Agreement with
the Company.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.11



EMC CORPORATION Amended and Restated 2003 Stock Plan Performance Stock Option
Agreement
